 

Exhibit 10.31

ENTELLUS MEDICAL, INC.

OFFICER SEVERANCE PLAN

 

 

 

 

--------------------------------------------------------------------------------

 

ENTELLUS MEDICAL, INC.

OFFICER SEVERANCE PLAN

TABLE OF CONTENTS

 

Article 1 Name and Purpose

1

 

 

Article 2 Definitions

1

 

 

 

Section 2.1

Administrator

1

Section 2.2

Affiliate

1

Section 2.3

Base Pay

1

Section 2.4

Benefit Plan

2

Section 2.5

Board

2

Section 2.6

Cause

2

Section 2.7

Change in Control

3

Section 2.8

Change in Control Protection Period

4

Section 2.9

Code

4

Section 2.10

Company

4

Section 2.11

Controlled Group

4

Section 2.12

Covered Employee

4

Section 2.13

Covered Employee Category

5

Section 2.14

“Date of Termination

5

Section 2.15

Effective Date

5

Section 2.16

Employee

5

Section 2.17

ERISA

5

Section 2.18

Exchange Act

6

Section 2.19

Excluded Employee

6

Section 2.20

Good Reason

6

Section 2.21

Involuntary Termination of Employment

7

Section 2.22

Notice of Termination

7

Section 2.23

Participant

7

Section 2.24

Person

7

Section 2.25

Plan

7

Section 2.26

Severance Pay

7

Section 2.27

Specified Employee

7

Section 2.28

Successor

7

Section 2.29

Termination of Employment

8

 

 

Article 3 Entitlement to Severance Pay

8

 

 

 

Section 3.1

Eligible Terminations

8

Section 3.2

Terminations Not Covered

8

Section 3.3

Release Required

9

Section 3.4

Return of Property

9

 

 

 

 

--------------------------------------------------------------------------------

 

Article 4 Amount of Severance Pay

9

 

 

 

Section 4.1

Regular Base Amount

9

Section 4.2

Change in Control Base Amount

10

Section 4.3

Timing and Form of Base Amount Payment

10

Section 4.4

COBRA Reimbursement

10

Section 4.5

Death of Participant..

11

Section 4.6

Section 409A

11

Section 4.7

Excess Parachute Payments, Limitation on Payments

12

Section 4.8

Equity Award Acceleration

13

Section 4.9

Indemnification

13

 

 

Article 5 Administration

13

 

 

 

Section 5.1

Administrator

13

Section 5.2

Administrator’s Discretion

14

 

 

Article 6 Amendment and Termination of Plan

14

 

 

 

Section 6.1

Right to Amend or Terminate this Plan

14

Section 6.2

Change in Control

14

 

 

Article 7 Miscellaneous Provisions

15

 

 

 

Section 7.1

No Benefit Accrues

15

Section 7.2

Indemnification

15

Section 7.3

Specialist’s Assistance

15

Section 7.4

Benefits Claim Procedure

15

Section 7.5

Governing Law and Disputes

16

Section 7.6

Company Action

17

Section 7.7

Status of Plan

17

Section 7.8

No Assignment of Benefits

17

Section 7.9

Withholding and Offsets

17

Section 7.10

Other Benefits

17

Section 7.11

No Employment Rights Created

17

Section 7.12

Successors

18

 

 

 

Exhibit A – Full and Final Release of All Claims

A-1

 

 

 

ii

--------------------------------------------------------------------------------

 

ENTELLUS MEDICAL, INC.
OFFICER SEVERANCE PLAN

This document sets forth the Entellus Medical, Inc. Officer Severance Plan.  The
provisions of this Plan document will apply to any Covered Employee whose
employment is involuntarily terminated under certain circumstances, including in
connection with or following a Change in Control, after the Effective Date of
this Plan.

ARTICLE 1

NAME AND PURPOSE

The name of this Plan is the “Entellus Medical, Inc. Officer Severance
Plan.”  Its purpose is to provide severance benefits to certain Covered
Employees whose employment is involuntarily terminated under certain
circumstances, including in connection with or following a Change in
Control.  Severance Pay is in addition to regular earned pay and benefits for
accrued paid time off, if any, payable to Covered Employees upon separation from
service.  This Plan is intended to be an employee welfare benefit plan, as
defined in Section 3(1) of ERISA.

ARTICLE 2

DEFINITIONS

The terms listed in this section will have the meanings given below.

Section 2.1 Administrator.  The “Administrator” is the person designated under
this Plan to perform administrative duties on behalf of the Company or, as the
context may require, the individual to whom specific administrative duties have
been delegated.

Section 2.2 Affiliate.  An “Affiliate” is the Company or another member of a
Controlled Group of corporations, within the meaning of Section 414(b) of the
Code or any trade or business that is under common control with the Company,
within the meaning of Section 414(c) of the Code.

Section 2.3 Base Pay.  “Base Pay” means the Covered Employee’s annual base
salary from the Company at the rate in effect:

(a) at the time Notice of Termination is given;

(b) immediately prior to the first day of a Change in Control Protection Period;
or

(c) immediately prior to the Change in Control whichever of the above is the
highest rate.  

Base Pay includes only regular cash salary and is determined before any
reduction for deferrals pursuant to any nonqualified deferred compensation plan
or arrangement, qualified cash or deferred arrangement or cafeteria plan.

1

--------------------------------------------------------------------------------

 

Section 2.4 Benefit Plan.  “Benefit Plan” means any:

(a) employee benefit plan as defined in Section 3(3) of ERISA;

(b) cafeteria plan described in Section 125 of the Code;

(c) plan, policy or practice providing for paid vacation, other paid time off or
short-or long-term profit sharing, bonus or incentive payments or perquisites;
or

(d) stock option, stock purchase, restricted stock, restricted stock unit,
phantom stock, stock appreciation right, stock incentive, long-term incentive or
other equity-based compensation plan with respect to the securities of any
Affiliate that is sponsored, maintained or contributed to by the Company for the
benefit of employees (and/or their families and dependents) generally or the
Covered Employee in particular (and/or the Covered Employee’s family and
dependents), including without limitation the Entellus Medical, Inc. 2015
Incentive Award Plan, as amended from time to time.

Section 2.5 Board.  “Board” means the board of directors of the Company duly
qualified and acting at the time in question.

Section 2.6 Cause.  “Cause” means:

(a) the Covered Employee’s gross misconduct that is materially and demonstrably
injurious to the Company;

(b) the Covered Employee’s willful and continued failure to perform
substantially the Covered Employee’s duties with the Company (other than any
such failure (i) resulting from the Covered Employee’s death or disability or
(ii) relating to changes in the Covered Employee’s duties after the first day of
a Change in Control Protection Period that constitute Good Reason) after a
written demand for substantial performance is delivered to the Covered Employee
by the chair of the Board which specifically identifies the manner in which the
Covered Employee has not substantially performed the Covered Employee’s duties
and provides for a reasonable period of time within which the Covered Employee
may take corrective actions; or

(c) the Covered Employee’s conviction (including a plea of nolo contendere) of
willfully engaging in illegal conduct constituting a felony or gross misdemeanor
under federal or state law which is materially and demonstrably injurious to the
Company or which impairs the Covered Employee’s ability to perform substantially
the Covered Employee’s duties for the Company.

An act or failure to act will be considered “gross or willful” for this purpose
only if done, or omitted to be done, by the Covered Employee in bad faith and
without reasonable belief that it was in, or not opposed to, the best interests
of the Company. Any act, or failure to act, based upon authority given pursuant
to a resolution duly adopted by the Board (or a committee thereof) or based upon
the advice of counsel for the Company will be conclusively presumed to be done,
or omitted to be done, by the Covered Employee in good faith and in the best
interests of the Company.

2

--------------------------------------------------------------------------------

 

Section 2.7 Change in Control.  A “Change in Control” of the Company will have
the meaning set forth in the Entellus Medical, Inc. 2015 Incentive Award Plan,
as amended from time to time, and any successor plan thereto.  

Solely for ease of reference, the definition of Change in Control as set forth
in Section 2.8 of the Entellus Medical, Inc. 2015 Incentive Award Plan, as of
the Effective Date of this Plan, is inserted below.

[Section 2.8] “Change in Control” shall mean the occurrence of any of the
following events:

(a) A transaction or series of transactions (other than an offering of Shares to
the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, any Parent or any Subsidiary, an employee benefit plan
maintained by any of the foregoing entities or a “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than fifty percent (50%) of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; or

(b) During any period of two (2) consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 2.8(a)
or Section 2.8(c) hereof) whose election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the two (2)-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination, (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case, other than a transaction:

(i) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

3

--------------------------------------------------------------------------------

 

(ii) After which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section 2.8(c)(ii) as beneficially owning fifty percent
(50%) or more of the combined voting power of the Successor Entity solely as a
result of the voting power held in the Company prior to the consummation of the
transaction; or

(d) Approval by the Company’s stockholders of a liquidation or dissolution of
the Company.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or any portion of an Award) that provides for
the deferral of compensation that is subject to Section 409A of the Code, to the
extent required to avoid the imposition of additional taxes under Section 409A
of the Code, the transaction or event described in subsection (a), (b), (c) or
(d) with respect to such Award (or portion thereof) shall only constitute a
Change in Control for purposes of the payment timing of such Award if such
transaction also constitutes a “change in control event” (within the meaning of
Code Section 409A). Consistent with the terms of this Section 2.8, the
Administrator shall have full and final authority to determine conclusively
whether a Change in Control of the Company has occurred pursuant to the above
definition, the date of the occurrence of such Change in Control and any
incidental matters relating thereto.

Section 2.8 Change in Control Protection Period.  A “Change in Control
Protection Period” means (a) any period in which the Company or any of its
Affiliates has initiated a transaction process or is engaged in discussions with
a third party about a specific transaction that, if consummated, would result in
a Change in Control (and before the complete abandonment of such discussions
without the transaction being consummated), (b) during any period the Company or
any of its Affiliates has become a party to a definitive agreement to consummate
a transaction that would result in a Change in Control (and before the complete
termination of such agreement without the transaction being consummated) and (c)
at any time on or within twelve (12) months after a Change in Control occurs.

Section 2.9 Code.  “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time, (including, when the context requires, all
regulations, rulings and authoritative interpretations issued thereunder).

Section 2.10 Company.  The “Company” is Entellus Medical, Inc., a Delaware
corporation, or its successor.

Section 2.11 Controlled Group.  “Controlled Group” means any Person with whom
the Company would be considered a single employer under Sections 414(b) and
414(c) of the Code.

Section 2.12 Covered Employee.  A “Covered Employee” is an Employee who:

(a) is an executive officer of the Company (other than the Chief Executive
Officer of the Company) as determined by the Company’s Board; or

4

--------------------------------------------------------------------------------

 

(b) is a non-executive officer of the Company as determined at the sole
discretion of the Administrator and communicated to such non-executive officer
in a written document signed by the Administrator); and

(c) is not an Excluded Employee.

Notwithstanding the above, the Administrator or the Company may not act to
terminate any Covered Employee’s participation in this Plan during a Change in
Control Protection Period if he or she was a Covered Employee under this Plan on
the day before the first day of the Change in Control Protection Period.

Section 2.13 Covered Employee Category.  A “Covered Employee Category” is the
Covered Employee’s level for purposes of determining his or her Severance Pay
benefits under Article 4.

Section 2.14 “Date of Termination.  “Date of Termination” means:

(a) if the Covered Employee’s employment is to be terminated by the Covered
Employee, the date specified in the Notice of Termination which in no event may
be a date more than forty-five (45) days after the date on which Notice of
Termination is given unless the Company agrees in writing to a later date;

(b) if the Covered Employee’s employment is to be terminated by the Company for
Cause, the date specified in the Notice of Termination;

(c) if the Covered Employee’s employment is terminated by reason of the Covered
Employee’s death, the date of the Covered Employee’s death; or

(d) if the Covered Employee’s employment is to be terminated by the Company for
any reason other than Cause or the Covered Employee’s death, the date specified
in the Notice of Termination, which in no event may be a date earlier than
fifteen (15) days after the date on which a Notice of Termination is given,
unless the Covered Employee expressly agrees in writing to an earlier date.

In all cases, the Covered Employee’s Date of Termination must be consistent with
the Covered Employee’s Termination of Employment.

Section 2.15 Effective Date.  The “Effective Date” of this Plan is February 16,
2017.

Section 2.16 Employee.  An “Employee” is any individual who performs services
for the Company as a common-law employee.  No reclassification of an individual
as a common-law employee of the Company will be given retroactive effect for any
purpose under this Plan.

Section 2.17 ERISA.  “ERISA” means the Employee Retirement Income Security Act
of 1974, as it may be amended from time to time, (including, when the context
requires, all regulations, rulings and authoritative interpretations issued
thereunder).

5

--------------------------------------------------------------------------------

 

Section 2.18 Exchange Act. “Exchange Act” means the Securities Exchange Act of
1934, as it may be amended from time to time.

Section 2.19 Excluded Employee.  An “Excluded Employee” is an Employee who:

(a) is eligible for severance benefits under any other plan, policy or agreement
with the Company;

(b) is the Chief Executive Officer of the Company;

(c) resides in the United States but is not a United States citizen, unless he
or she is classified as a permanent resident of the United States;

(d) is classified by the Company as a part-time Employee;

(e) is classified by the Company as a temporary Employee; or

(f) is covered by a collective bargaining agreement that does not specifically
provide for participation in this Plan.

Section 2.20 Good Reason.  “Good Reason” means:

(a) during a Change in Control Protection Period, a change in the Covered
Employee’s, status, authority, duties or responsibilities as an employee of the
Company, as in effect immediately prior to the first day of such Change in
Control Protection Period, which is material and adverse but recognizing the
Covered Employee may be employed by a subsidiary or division of a larger, more
diverse entity;

(b) a material reduction by the Company in the Covered Employee’s Base Pay, or a
material adverse change in the form or timing of the payment thereof;

(c) during the Change in Control Protection Period, a material diminution, in
the aggregate, of the benefits provided to the Covered Employee and/or the
Covered Employee’s family and dependents under the Company’s Benefit Plans in
terms of total cost to the Covered Employee (e.g., premiums, deductibles,
co-pays, out of pocket maximums, required contributions and the like) relative
to the benefits and total costs under the Benefit Plans in which the Covered
Employee (and/or the Covered Employee’s family or dependents) were participating
at any time during the ninety (90)-day period immediately preceding the first
day of the Change in Control Protection Period;

(d) the Company requiring the Covered Employee to be based at any. office or
location that is more than thirty-five (35) miles further from the Covered
Employee’s office or location thereof, except for required travel on the
Company’s business, and, during a Change in Control Protection Period, then only
to the extent substantially consistent with the business travel obligations
which the Covered Employee undertook on behalf of the Company during the 90-day
period immediately preceding the first day of the Change in Control Protection
Period (without regard to travel related to or in anticipation of the Change in
Control); or

6

--------------------------------------------------------------------------------

 

(e) any purported termination by the Company of the Covered Employee’s
employment that is not properly effected pursuant to a Notice of Termination and
pursuant to any other requirements of this Plan, and, for purposes of this Plan,
no such purported termination will be effective.

Notwithstanding the foregoing, the Covered Employee will not be deemed to have
resigned for Good Reason unless the Covered Employee gives written notice to the
Company of an event or change constituting Good Reason, and his or her intent to
terminate employment with the Company for Good Reason, within ninety (90) days
after the date of the occurrence of any event or change that the Covered
Employee knows or should reasonably have known to constitute Good Reason. If the
Company remedies any event or change described in subsections (a) through (e)
within thirty (30) days of such notice from the Covered Employee, such event or
change will not constitute Good Reason. The Covered Employee’s continued
employment does not constitute consent to, or waiver of any rights arising in
connection with, any circumstances constituting Good Reason. The Covered
Employee’s Termination of Employment for Good Reason as defined above will
constitute Good Reason for all purposes of this Plan notwithstanding that the
Covered Employee may also thereby be deemed to have retired under any applicable
benefit plan, policy or practice of the Company.

Section 2.21 Involuntary Termination of Employment.  An “Involuntary Termination
of Employment” means the Covered Employee’s Termination of Employment (a) by the
Company for any reason other than for Cause or the Covered Employee’s death or
disability or (b) resignation by the Covered Employee for “Good Reason.”

Section 2.22 Notice of Termination.  “Notice of Termination” means a written
notice given which indicates the specific termination provision in this Plan
pursuant to which the notice is given. Any purported termination by the Company
or by the Covered Employee must be communicated by written Notice of Termination
to be effective.

Section 2.23 Participant.  A Participant is a former Covered Employee who is
entitled to Severance Pay benefits under this Plan.

Section 2.24 Person.  “Person” means any individual, corporation, partnership,
group, association or other person, as such term is used in Section 13(d) or
Section 14(d) of the Exchange Act, other than the Company, any Affiliate or any
Benefit Plans sponsored by the Company or an Affiliate.

Section 2.25 Plan.  This Plan is the Entellus Medical, Inc. Officer Severance
Plan set forth in this instrument as it may be amended from time to time.

Section 2.26 Severance Pay.  Severance Pay includes the benefits described in
Article 4 that are owed to the Participant under the terms of this Plan.

Section 2.27 Specified Employee.  “Specified Employee” means a “specified
employee” within the meaning of Section 409A of the Code.

Section 2.28 Successor.  “Successor” means any Person that succeeds to, or has
the practical ability to control (either immediately or solely with the passage
of time), the business of

7

--------------------------------------------------------------------------------

 

the Company directly, by merger, consolidation or other form of business
combination, or indirectly, by purchase of the Company’s outstanding securities
ordinarily having the right to vote at the election of directors or all or
substantially all of its assets or otherwise, including any Affiliate of the
Successor.

Section 2.29 Termination of Employment.  “Termination of Employment” means a
termination of the Covered Employee’s employment relationship (both as an
employee and independent contractor) with the Company and all Affiliates or such
other change in the Covered Employee’s employment relationship with the Company
and all Affiliates that would be considered a “separation from service” under
Section 409A of the Code.  The Covered Employee’s employment relationship will
be treated as remaining intact while the Covered Employee is on a military
leave, a sick leave or other bona fide leave of absence (pursuant to which there
is a reasonable expectation that the Covered Employee will return to perform
services for the Company or an Affiliate) but only if the period of such leave
does not exceed six (6) months, or if longer, so long as the Covered Employee
retains a right to reemployment by the Company or an Affiliate under applicable
statute or by contract, provided, however, where the Covered Employee’s leave is
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months and such impairment causes the Covered Employee
to be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a twenty-nine (29) month period of
absence may be substituted for such six (6) month period of absence.  In all
cases, the Covered Employee’s Termination of Employment must constitute a
“separation from service” under Section 409A of the Code and any “separation
from service” under Section 409A of the Code will be treated as a Termination of
Employment.

ARTICLE 3

ENTITLEMENT TO SEVERANCE PAY

Section 3.1 Eligible Terminations.  Severance Pay will be paid, subject to the
other provisions of this Plan, only to a Covered Employee who is subject to an
Involuntary Termination of Employment by the Company other than for Cause, death
or disability or by the Covered Employee for Good Reason.

Section 3.2 Terminations Not Covered.  No Severance Pay will be paid to any
Covered Employee upon commencement of a leave of absence, including military
service leave, or to any Covered Employee whose employment termination is not an
Involuntary Termination of Employment, including employment terminated by the
Covered Employee’s:

(a) resignation or retirement that does not constitute an Involuntary
Termination;

(b) death;

(c) discharge due to disability;

(d) discharge for Cause;

(e) failure to be reinstated following a leave of absence; or

8

--------------------------------------------------------------------------------

 

(f) refusal to accept a new job position with the Company, a transfer to a new
work location or a reduction in wages or salary that does not constitute an
Involuntary Termination of Employment.

Section 3.3 Release Required.  Notwithstanding any other provision in this Plan,
as a condition to becoming a Participant in this Plan who is entitled to receive
Severance Pay, the Covered Employee must timely execute and deliver, and not
subsequently revoke, a release of claims substantially in the form attached
hereto as Exhibit A (the “Release”) within fifty (50) days of the Covered
Employee’s Date of Termination. The Covered Employee will forfeit any right to
Severance Pay if the Covered Employee fails to comply with the requirements of
the preceding sentence. If the aggregate period during which the Covered
Employee is entitled to consider and/or revoke the Release spans two (2)
calendar years, no Severance Pay will be paid prior to the beginning of the
second such calendar year, and any payments otherwise payable prior thereto (if
any) will instead be paid on the first regularly scheduled Company payroll date
occurring in such second calendar year.

Section 3.4 Return of Property.  No Severance Pay will be paid to a Participant
prior to the date on which the Participant returns to his or her employer all
property of the Company and any Affiliate he or she has in his or her possession
or control including, but not limited to, employee identification cards, credit
cards, phone cards, vehicles, equipment, documents, electronic storage media and
any other items specified in the Release.

ARTICLE 4

AMOUNT OF SEVERANCE PAY

Section 4.1 Regular Base Amount.  Subject to the other provisions of this Plan,
a Participant in the respective Covered Employee Category will receive a cash
base amount of Severance Pay determined from the following table.

 

Covered Employee Category

Base Amount - Severance Pay (Regular)

Vice President (Executive Officer)

An amount equal to six (6) months of the Covered Employee’s annual Base Pay  

Non-Executive Officer who is a Covered Employee

An amount equal to three (3) months of the Covered Employee’s Base Pay

 

9

--------------------------------------------------------------------------------

 

Section 4.2 Change in Control Base Amount.  In lieu of (and not in addition to)
receiving the regular base amount described in Section 4.1, if the Participant’s
Date of Termination occurs during a Change in Control Protection Period, subject
to the other provisions of this Plan, a Participant in the respective Covered
Employee Category will receive a cash base amount of Severance Pay determined
from the following table.

 

Covered Employee Category

Base Amount - Severance Pay (Change in Control)

Vice President (Executive Officer)

An amount equal to twelve (12) months of the Covered Employee’s annual Base
Pay  

Plus

100% of the Covered Employee’s target bonus established for the year in which
the Date of Termination occurs

Non-Executive Officer who is a Covered Employee

An amount equal to six (6) months of the Covered Employee’s Base Pay

Plus

50% of the Covered Employee’s target bonus established for the year in which the
Date of Termination occurs

 

Section 4.3 Timing and Form of Base Amount Payment.  The Company will pay the
Participant the base amount owed under Section 4.1 or 4.2, as applicable, in a
lump-sum cash payment no later than the tenth (10th) day following the date on
which the Covered Employee’s Release becomes effective and the Covered Employee
has not revoked such Release; provided, however, that if the special payment
timing rule described in Section 3.3 applies then payment will be made by the
first regularly scheduled Company payroll date occurring in the calendar year
first following the Date of Termination.  

Section 4.4 COBRA Reimbursement.  

(a) Subject to the other provisions of this Plan, if the Participant timely
elects continued coverage (which may include coverage for the Participant,
Participant’s spouse and/or Participant’s other dependents) under the Company’s
group medical plan and/or group dental plan pursuant to Section 4980B of the
Code (“COBRA”), in accordance with ordinary plan practices and provides
appropriate documentation of such payment as requested by the Administrator, the
Company will reimburse the Participant each month during the Premium
Reimbursement Period an amount equal to the difference between the amount the
Participant pays for such COBRA continuation coverage each such month and the
amount paid by a full-time active employee of the Company each such month for
the same level of coverage elected by the Participant.  Any such reimbursement
or payment will be made on or before the tenth (10th) day of the calendar month
following the calendar month in which any COBRA continuation coverage payment
was incurred.  In addition, the Company will pay the Participant during the
Premium Reimbursement Period an amount equal to any Company contribution that
the Company would have made on behalf of the Participant to a health savings
account (or other

10

--------------------------------------------------------------------------------

 

arrangement), had the Participant been employed by the Company during such time
period and based on the Participant’s level of medical plan coverage in effect
at the time of such contribution (i.e., single or family coverage), payable in
the calendar year following the calendar year for which the contribution was
made.  For purposes of the preceding sentence, the “Premium Reimbursement
Period” is the period that begins on the Date of Termination and ends on the
earlier of:

(i) the last date of the Premium Reimbursement Period that applies to the
Participant based on his or her Covered Employee Category in the table below;

(ii) the date on which the Participant’s eligibility for COBRA continuation
coverage under the Company’s group medical or group dental plan ends; or

(iii) the date on which the Participant becomes eligible to participate in
another group medical plan (that provides “major medical” coverage) or group
dental plan, as the case may be, because of reemployment or otherwise, whether
or not the Participant elects to participate in such plan.

 

Covered Employee Category

Premium Reimbursement Period (Regular)

Vice President (Executive Officer)

Six (6) months

Non-Executive Officer who is a Covered Employee

Three (3) months

 

If the Participant’s Date of Termination occurs during a Change in Control
Protection Period, the Premium Reimbursement Period for a Participant in the
respective Covered Employee Category will be based on the following table (in
lieu of and not in addition to the above table).

 

Covered Employee Category

Premium Reimbursement Period (Change in Control)

Vice President (Executive Officer)

Twelve (12) months

Non-Executive Officer who is a Covered Employee

Six (6) months

 

(b) Other than the COBRA reimbursement payments described in this Section 4.4,
the Participant’s coverage under any Company employee benefit plan is subject to
the terms of such employee benefit plan and applicable law.

Section 4.5 Death of Participant.  If a Participant dies prior to receiving all
of the Severance Pay to which he or she is entitled under this Plan, the
remaining payments (if any) will be made to the Participant’s estate. If the
Participant dies during the COBRA Premium Reimbursement Period pursuant to
Section 4.4, COBRA premium reimbursement payments still owed (if any) will be
paid to the Participant’s estate.

Section 4.6 Section 409A.  Payments of amounts under this Plan are intended to
comply with one or more exemptions or exclusions under Section 409A of the Code
and any final regulations and guidance promulgated thereunder (“Section 409A”),
and to the extent Section

11

--------------------------------------------------------------------------------

 

409A is applicable to any payments or benefits under this Plan, this Plan is
intended to comply with Section 409A. This Plan shall be construed and
administered in a manner consistent with such intentions.  

(a) It is intended that the Severance Pay amounts under this Plan are excluded
from Section 409A either as short-term deferrals under Treasury Regulation
Section 1.409A-1(b)(4) or as payments under a separation pay plan as described
in Treasury Regulation Section 1.409A-1(b)(9).  

(b) Six Month Suspension for Specified Key Employees.  Notwithstanding any other
provision of this Plan if, at the time of the Covered Employee’s Termination of
Employment, the Covered Employee is a Specified Employee and the Company
determines that paying any Severance Pay at the time or times indicated in this
Plan would be a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code then, in addition to the conditions specified therein, no payment under
this Plan will be made until the first day after the end of the six (6) month
period following the Covered Employee’s Date of Termination or, if earlier, upon
the Covered Employee’s death. If any such suspended payment is not made within
ten (10) days of the end of such six (6) month period, the Company will pay the
Covered Employee interest, equal to the Applicable Federal Rate (“AFR”)
determined under Section 1274(d) of the Code in effect for each month, from the
Date of Termination through the date of payment.

Section 4.7 Excess Parachute Payments, Limitation on Payments.

(a) Best Pay Cap. Notwithstanding any other provision of this Plan, in the event
that any Severance Pay received or to be received by the Covered Employee
(including any payment or benefit received in connection with a termination of
the Covered Employee’s employment, whether pursuant to the terms of this Plan or
any other plan, arrangement or agreement) (all such payments and benefits,
including the Severance Pay, being hereinafter referred to as the “Total
Payments”) would be subject (in whole or part), to the excise tax imposed under
Section 4999 of the Code (the “Excise Tax”), then, after taking into account any
reduction in the Total Payments provided by reason of Section 280G of the Code
in such other plan, arrangement or agreement, the cash severance payments under
this Agreement will first be reduced, and the noncash severance payments
hereunder will thereafter be reduced, to the extent necessary so that no portion
of the Total Payments is subject to the Excise Tax but only if (i) the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments) is greater than or equal
to (ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Covered Employee would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

(b) Certain Exclusions. For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments the receipt or enjoyment of which the Covered Employee will
have waived at such time and in

12

--------------------------------------------------------------------------------

 

such manner as not to constitute a “payment” within the meaning of Section
280G(b) of the Code will be taken into account; (ii) no portion of the Total
Payments will be taken into account which, in the written opinion of an
independent, nationally recognized accounting firm (the “Independent Advisors”)
selected by the Company, does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of Section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments will be taken into account which, in the opinion of
Independent Advisors, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the “base amount” (as defined in Section 280G(b)(3) of the Code) allocable to
such reasonable compensation; and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments will be determined by
the Independent Advisors in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.

Section 4.8 Equity Award Acceleration. Subject to Section 4.7 and
notwithstanding the provisions of any Benefit Plan, if a Change in Control
occurs and the Successor assumes or replaces the stock options or stock awards
granted under any Benefit Plan then held by the Covered Employee and the Covered
Employee continues to be employed by the Company after the Change in Control,
then all such stock options or stock awards held by the Covered Employee which
are unvested or restricted will vest and be immediately exercisable in full, or
become unrestricted, as the case may be, upon a Termination of Employment by the
Company for any reason other than for Cause, death or disability or by the
Covered Employee with Good Reason, in either case, following such Change in
Control, and all options held by the Covered Employee will remain exercisable
until one year after the Date of Termination of either such termination, but in
no event after the expiration date of any stock option.

Section 4.9 Indemnification.  Following a Change in Control, the Company will
indemnify and advance expenses to the Covered Employee for damages, costs and
expenses (including, without limitation, judgments, fines, penalties,
settlements and reasonable fees and expenses of the Covered Employee’s counsel)
(the “Expenses”) incurred in connection with all matters, events and
transactions relating to the Covered Employee’s service to or status with the
Company or any other corporation, employee benefit plan or other Person for
which the Covered Employee served at the request of the Company to the extent
that the Company would have been required to do so under applicable law,
corporate articles, bylaws or agreements or instruments of any nature with or
covering the Covered Employee, including any indemnification agreement between
the Company and the Covered Employee, as in effect immediately prior to the
Change in Control and to any further extent as may be determined or agreed upon
following the Change in Control.

ARTICLE 5

ADMINISTRATION

Section 5.1 Administrator.  The Company will be the Administrator and Named
Fiduciary of this Plan.  The Chief Executive Officer of the Company will perform
administrative duties on behalf of the Company and will have overall
responsibility for administration of this Plan including, but not limited to,
making the determination whether a non-executive officer is a

13

--------------------------------------------------------------------------------

 

Covered Employee under this Plan.  The Chief Executive Officer may delegate to
any person such administrative duties as he or she deems advisable and may
revoke any such delegation at any time.  Any delegation to a person who is not
an Employee of an Affiliate will be in writing, and any delegation to an
Employee of an Affiliate will terminate upon the termination of his or her
employment.  If the name of position of Chief Executive Officer of the Company
changes or the duties of such position are transferred to another position, such
other position will be substituted for the Chief Executive Officer of the
Company in this provision. Notwithstanding the foregoing, the Compensation
Committee of the Board of Directors will perform administrative duties on behalf
of the Company and will have overall responsibility for administration of this
Plan with respect to the Chief Executive Officer if the Chief Executive Officer
is a Covered Employee under this Plan.

Section 5.2 Administrator’s Discretion.  The Administrator will have the
discretionary power and authority to establish, modify or terminate Plan
policies, rules or procedures, to interpret, construe, apply and enforce the
terms of this Plan or any such Plan rules, polices or procedures whenever he or
she deems necessary in its administration.  Such discretion will include,
without limitation, the discretionary power and authority to (a) determine
whether an individual is a Covered Employee, the amount of a Covered Employee’s
benefit and whether a Covered Employee has satisfied applicable conditions or is
subject to limitations and (b) remedy ambiguities, inconsistencies, omissions
and erroneous benefit calculations.  In exercising such discretionary power and
authority, the Administrator will treat all individuals determined by the
Administrator to be similarly situated in a uniform manner.  All acts and
decisions of the Administrator made in good faith are binding on all interested
persons.

ARTICLE 6

AMENDMENT AND TERMINATION OF PLAN

Section 6.1 Right to Amend or Terminate this Plan.  Subject to Section 6.2, the
Company reserves the right to amend or terminate this Plan at any time by a
written instrument signed by an officer of the Company that is approved in
advance or ratified by the Compensation Committee of the Company’s Board of
Directors.  Subject to Section 6.2, the amendment or termination of this Plan
will be effective as of the date specified in such instrument and may apply to
any Covered Employee or Participant, except that no amendment will be effective
to reduce the total amount of Severance Pay payable to a Participant whose Date
of Termination was before the date the amendment is adopted or, if later, is
effective.  Any Covered Employee whose employment terminates on or after the
effective date of the termination of this Plan will be ineligible for Severance
Pay.

Section 6.2 Change in Control.  Notwithstanding Section 6.1:

(a) the Company (or on or following a Change in Control, the Company or any
Successor) may not amend or terminate this Plan during a Change in Control
Protection Period in any way that would adversely affect the rights of any
Covered Employee under the Plan without the written consent of such affected
Covered Employee and

14

--------------------------------------------------------------------------------

 

(b) any Severance Pay payable to any individual who is a Covered Employee in
this Plan as of the day immediately prior to the first day of the Change in
Control Protection Period and whose employment with all Affiliates terminates at
any time during the Change in Control Protection Period, will be no less than
the Severance Pay such Covered Employee would have been entitled to receive
under this Plan if he or she had become entitled to Severance Pay upon an
Involuntary Termination of Employment with the Company on the date of the Change
in Control.

ARTICLE 7

MISCELLANEOUS PROVISIONS

Section 7.1 No Benefit Accrues.  No Covered Employee will accrue any right to
benefits under this Plan before satisfying all of the requirements for Plan
benefits in effect on his or her Date of Termination.  No Participant will
accrue any right to continued benefits under this Plan (if any) unless he or she
satisfies the conditions for eligibility as of the date each benefit becomes
payable.

Section 7.2 Indemnification.  Each Affiliate will indemnify and hold harmless,
to the extent permitted by law, each of its directors, officers and employees
against any and all liabilities, losses, costs and expenses (including legal
fees) of every kind and nature that may be imposed on, incurred by or asserted
against such person at any time by reason of such individual’s services at the
request of the Affiliate in connection with this Plan, but only if such
individual did not act dishonestly or in bad faith or in willful violation of
the law, regulation or Company by-law under which such liability, loss, cost or
expense arises.  An Affiliate has the right, but not the obligation, to select
counsel and control the defense and settlement of any action for which an
individual may be entitled to indemnification under this provision.

Section 7.3 Specialist’s Assistance.  The Administrator may retain such
actuarial, accounting, legal, clerical and other services as may reasonably be
required in the administration of this Plan, and may pay reasonable compensation
for such services.  All costs of administering this Plan will be paid by the
Company.

Section 7.4 Benefits Claim Procedure.  The claim and appeal review procedures
set forth below will apply to this Plan.

(a) The Covered Employee or Participant (“Claimant”) must make a claim for
benefits under this Plan with the Administrator.  A claim for benefits must be
made no later than fifty (50) days following the Termination of Employment.

(i) Within thirty (30) days after receipt of a claim for benefits, the
Administrator will render a written decision on the claim to the Claimant.

(ii) If the claim is denied, in whole or in part, the Administrator will send
notification of the denial to the Claimant.  Such notification will comply with
the requirements set forth in Department of Labor regulation 2560.503-1(g).

(b) Appeals of denied claims will be subject to the following procedures.

15

--------------------------------------------------------------------------------

 

(i) To appeal the denial, the Claimant or his or her representative must file a
written request for review with the Administrator not later than sixty (60) days
after the Claimant receives the Administrator’s written decision on the claim.

(ii) The Claimant or his or her representative may submit written comments,
documents, records, and other information relating to the claim for benefits to
the Administrator for consideration by the Administrator without regard to
whether such information was submitted or considered in the initial review
determination.

(iii) The Claimant will be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the Claimant’s claim for benefits.

(iv) The Administrator will make a decision on review within sixty (60) days of
the receipt of the request for review and will provide the decision on review in
writing to the Claimant.

(v) If the denial is upheld in whole or part, the Administrator will notify the
Claimant.  The notification will include the reasons for the denial, the
reference to this Plan provisions on which the denial is based and this Plan’s
response to any additional information provided by the Claimant following the
initial review determination.

(c) The thirty (30) and sixty (60) day periods during which the Administrator
must respond to the Claimant, may be extended by up to an additional thirty (30)
or sixty (60) days, respectively, if circumstances beyond the Administrator’s
control so require and if notice of such extension is given to the Claimant.  If
the time for rendering a written decision on a claim is extended due to the
Claimant’s failure to provide information necessary to decide the claim, the
time period for making the determination will be tolled from the date on which
the notification of the extension is sent to the Claimant until the date on
which the Claimant responds to the request for additional information.

(d) No action at law or in equity may be brought for any claim or dispute in
relation to this Plan until all administration remedies under this Plan have
been exhausted in their entirety, including all claims and appeals.  Any
individual who fails to follow the claim and appeal procedures described above
will be barred from asserting his or her claim in any judicial or administrative
proceeding.

Section 7.5 Governing Law and Disputes.  To the extent not preempted by
provisions of ERISA, or any other federal laws of the United States, this Plan,
and all disputes, claims or proceedings relating to or arising out of this Plan,
or the breach thereof, whether sounding in contract, tort or otherwise, shall be
governed, administered, construed and enforced according to the internal,
substantive laws of the State of Minnesota, without regard to its conflict of
laws or choice of law principles or rules.  The United States District Court for
the District of Minnesota is the exclusive proper venue for any action involving
a dispute between any individual and any Affiliate, the Administrator or any
other person relating to or arising from this Plan, and such court will have
personal jurisdiction over any Covered Employee named in the action.  The law as
stated and applied by the United States Court of Appeals for the Eighth Circuit
or the United

16

--------------------------------------------------------------------------------

 

States District Court for the District of Minnesota will apply to and control
all actions relating to this Plan brought against this Plan.  If federal
jurisdiction is lacking, the exclusive venue shall be the courts located within
Hennepin County, Minnesota.  No action relating to or arising from this Plan may
be commenced against this Plan, the Plan Administrator or the Company more than
six (6) months following termination of the involved individual’s employment
with an Affiliate or, if later, ninety (90) days after the issuance of the
Administrator’s final decision on the request for review of a denied claim under
this Plan’s benefit claim procedure.

Section 7.6 Company Action.  The Company’s decisions and actions pursuant to
this Plan (other than those decisions which this Plan requires to be made by the
Administrator when the Company is acting in that capacity) will be made or taken
in the Company’s own interest, and the Company is not required to consider the
interest of any Covered Employee or other individual, it being intended that any
such decision or action will be made or taken by the Company in its settlor
capacity rather than in a fiduciary capacity.

Section 7.7 Status of Plan.  Nothing contained in this Plan is to be construed
as providing for assets to be held for the benefit of any Covered Employee or
any other person to whom benefits are to be paid pursuant to the terms of this
Plan, the Covered Employee’s or other person’s only interest under this Plan
being the right to receive the benefits specified in this instrument.  To the
extent the Covered Employee or any other person acquires a right to receive
benefits under this Plan, such right is no greater than the right of any
unsecured general creditor of the Company.

Section 7.8 No Assignment of Benefits.  The benefits payable under this Plan and
the right to receive future benefits under this Plan may not be anticipated,
alienated, sold, transferred, assigned, pledged, encumbered or subjected to any
charge or legal process.

Section 7.9 Withholding and Offsets.  The Company retains the right to withhold
from any Severance Pay any and all income, employment, excise and other taxes as
the Company deems necessary, and the Company may offset against amounts
otherwise then distributable to any individual under this Plan any amounts such
individual then owes the Company but only if and to the extent allowed under
Section 409A of the Code.

Section 7.10 Other Benefits.  No amounts paid pursuant to this Plan constitute
salary or compensation for the purpose of computing benefits under any other
benefit plan, practice, policy or procedure of the Company that does not
expressly provide otherwise.

Section 7.11 No Employment Rights Created.  Neither the maintenance of nor
participation in this Plan gives any employee a right to continued employment or
limits the right of the Company to discharge, transfer, demote or modify the
terms and conditions of employment or otherwise deal with any employee without
regard to the effect such action might have on him or her with respect to this
Plan.

17

--------------------------------------------------------------------------------

 

Section 7.12 Successors.  Except as otherwise expressly provided in this Plan,
all obligations of the Company under this Plan are binding on any successor to
the Company, whether the existence of such Successor is the result of a direct
or indirect purchase, merger, consolidation or other transfer of all or
substantially all of the business or assets of the Company.

[Remainder of page intentionally left blank]

18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
authorized officer on the date written below.

 

 

 

 

 

ENTELLUS MEDICAL, INC.

 

 

 

 

 

Dated:  February 16, 2017

 

By:

 

/s/ Robert S. White

 

 

 

 

Robert S. White

 

 

 

 

President and Chief Executive Officer

 

 

 

19

--------------------------------------------------------------------------------

 

EXHIBIT A

FULL AND FINAL RELEASE OF ALL CLAIMS

This Full and Final Release of All Claims (the “Release”) is entered into by
_____________ (the “Employee”) as a condition of the Employee’s entitlement to
Severance Pay pursuant to the terms of the Entellus Medical, Inc. Officer
Severance Plan (the “Officer Severance Plan” or “Plan”).  

Section 1. Definitions.  Capitalized terms used but not defined in this Release
have the meanings set forth in the Officer Severance Plan.  All other words used
in this Release are intended to have their plain meanings.

(a) “Claims” means any and all actual, suspected or potential claims,
controversies, causes of action, cross-claims, counterclaims, demands, debts or
liabilities of any nature whatsoever in law and in equity, whether known,
suspected or unknown, arising or accruing through the date this Release becomes
effective, that Employee has or may have against any of the Released Parties,
seeking any form of relief or damages, reinstatement, back pay, front pay,
attorney’s fees, specific performance, injunctive relief, reinstatement, other
equitable relief, costs, disbursements or interest arising out of or connected
to Employee’s employment with, relationship with, or Termination of Employment
from the Company, including without limitation, those claims arising pursuant to
or under:

(i) Any local, state or federal statute, ordinance, rule or regulation,
including without limitation, Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Americans with Disabilities Act (“ADA”), the Genetic Information
Nondiscrimination Act of 2008 (“GINA”), the Civil Rights Act (42 U.S.C. § 1981)
(“Section 1981”), the Family Medical Leave Act (“FMLA”), the Employee Retirement
Income Security Act (“ERISA”), the Equal Pay Act (“EPA”), the Sarbanes-Oxley Act
of 2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act, the
Minnesota Human Rights Act (“MHRA”), other non-interference or non-retaliation
statutes and any other federal, state, or local statute, law, rule, regulation,
ordinance or order; [Note: Other applicable state statutes to be added depending
upon state of residence or employment of Employee]

(ii) The Age Discrimination in Employment Act (“ADEA”) and/or the Older Workers
Benefit Protection Act (“OWBPA”);

(iii) State or federal common law for any intentional or negligent act, or any
act for which any Released Party might be strictly or vicariously liable; and

(iv) Any employment agreement or severance, separation, retention, exit
incentive, employment termination, or similar plan, policy, program or practice
with the Company.  

The term “Claims” does not include any claims which cannot be waived or released
under applicable law including, without limitation, claims for: (A) unemployment
insurance benefits; (B) workers’ compensation benefits to the extent that such
benefits are

 

 

 

Employee

 

A-1

Initials

 

--------------------------------------------------------------------------------

 

awarded by a state agency or agreed upon consistent with applicable state law;
(C) vested benefits under an employee welfare, retirement, stock option,
restricted stock, restricted stock unit or stock appreciation rights plan or
award agreement; (D) benefits and rights under the Consolidated Omnibus
Reconciliation Act of 1985, as amended (“COBRA”); (E) the right to enforce the
terms of the Officer Severance Plan and this Release; (F) defense,
indemnification or contribution, whether pursuant to the Company’s charter,
bylaws, contract, applicable law or otherwise for claims brought against
Employee in his or her capacity as an employee or agent of the Company; (G) the
enforcement of rights as a stockholder of the Company; and (H) events occurring
after the date the Employee delivers a signed copy of this Release  to the
Company.

(b) “Released Parties” as used in this Release means the Company and its
Affiliates, predecessors, Successors, assigns, the Officer Severance Plan, the
Administrator of the Officer Severance Plan and any other benefit plans, benefit
plan administrators, insurers, stockholders, officers, directors, agents,
employees and attorneys, fiduciaries of any employee benefit plan (including the
Officer Severance Plan) sponsored or maintained by the Company, and anyone who
acted on the Company’s behalf, past and present, whether in their individual or
official capacities.

Section 2. Termination of Employment.  The Employee’s Date of Termination is
_____________, 20__   and the Administrator of the Officer Severance Plan has
determined that the Employee is a Covered Employee who is eligible to receive
Severance Pay pursuant to the terms of the Officer Severance Plan, but only if
Employee signs and does not revoke this Release.

Section 3. Time to Consider and Severance Benefits.  The Company will provide
the Employee with Severance Pay in accordance with the terms of the Officer
Severance Plan if the Employee delivers this signed Release to the Administrator
of the Officer Severance Plan no later than fifty (50) days after the Employee’s
Date of Termination and after the applicable revocation periods have expired;
provided, however, that the Employee will not receive - and forfeits the right
to receive -  Severance Pay under the Officer Severance Plan if the Employee
exercises the Employee’s rights to revoke any part of the general Waiver and
Release of Claims as provided in Section 4 of this Release.   The Employee
acknowledges that the Company has advised the Employee to use the fifty (50) day
consideration period to consult with an attorney about the effect of the Waiver
and Release of Claims.  If the Employee signs this Release before the end of the
fifty (50) day period, it is the Employee’s personal, voluntary decision to do
so.  Any changes made to this Release before it is signed do not restart the
running of this consideration period.

Section 4. General Waiver and Release of Claims.  In exchange for the Severance
Pay (“Consideration”) paid by and the other undertakings of the Company as
stated in this Release, the Employee knowingly and willingly waives, releases,
relinquishes, concedes and forever discharges all Released Parties from any and
all Claims and all rights to any legal or equitable relief under any such Claims
(“Waiver and Release of Claims”).  In exchange for the Employee’s agreement to
waive, release and discharge these Claims, Employee is receiving the Severance
Pay provided in the Officer Severance Plan, which the Employee agrees is full
and fair compensation for this

 

 

 

Employee

 

A-2

Initials

 

--------------------------------------------------------------------------------

 

general Waiver and Release of Claims.  The Released Parties do not owe the
Employee anything in addition to what the Employee is entitled to receive under
the Officer Severance Plan.

Section 5. Knowing Waiver and Release of Claims.  The general Waiver and Release
of Claims provided in Section 4 of this Release is subject to applicable
statutes including, without limitation, the OWBPA, Title VII and Section
1981.  The OWBPA, Title VII and Section 1981 provide that a covered individual
cannot waive a right or claim under those statutes, as amended, unless the
waiver is knowing and voluntary.  The Employee is advised to consult with an
attorney prior to signing this Release and Employee acknowledges that the
Employee has been so advised.  

Nothing in this Release interferes with the Employee’s right to challenge the
knowing and voluntary nature of the Waiver and Release of Claims or the
Company’s compliance with the waiver requirements of the ADEA or the OWBPA in a
court of competent jurisdiction.    

Section 6. Revocation Rights.  The Employee has the right to revoke the
Employee’s waiver and release of the Employee’s ADEA claims by written notice of
such to the Company within seven (7) calendar days following the Employee’s
signing of this Release.  This Release will not become effective or enforceable
as to those ADEA claims until that seven (7) day period has expired.

The Employee has the right to revoke (rescind) the Employee’s waiver and release
of Employee’s MHRA claims by written notice of such to the Company within
fifteen (15) calendar days following the Employee’s signing of this
Release.  This Release will not become effective or enforceable as to those MHRA
claims until that fifteen (15) day period has expired.  

A notice of revocation must be in writing, must state whether the revocation is
applicable to the Employee’s ADEA claims, MHRA claims or both, and must be
either hand-delivered to the Company or, if sent by mail, postmarked within the
applicable revocation period, sent by certified mail, return receipt requested,
and addressed to:  

General Counsel

Entellus Medical, Inc.

3600 Holly Lane North, Suite 40

Plymouth, MN  55447

The Employee does not have the right to revoke the Waiver and Release of Claims
as to any other Claims.  

The Employee understands that the Employee’s receipt of Severance Pay under the
Officer Severance Plan is contingent upon the Employee’s agreement to be bound
by all terms of this Release.  Accordingly, if the Employee revokes the waiver
and release of either the Employee’s ADEA claims or MHRA claims, or both, the
Employee is not entitled to the Severance Pay (Consideration) offered by the
Company pursuant to the terms of the Officer Severance Plan.  Instead, the
Employee will be paid consideration of $1.00 for the release of the remaining
Claims.    

 

 

 

Employee

 

A-3

Initials

 

--------------------------------------------------------------------------------

 

If the Employee attempts to revoke the Employee’s waiver and release of either
the ADEA claims or MHRA claims, or both, the Employee will immediately return to
the Company any Severance Pay or any other Consideration (if any) that the
Employee may have already received under this Release; provided, however, that
if the Employee challenges the knowing and voluntary nature of the Release of
the Employee’s ADEA Claims, the Employee is not required to return the
Consideration.

Section 7. Covenant Not to Sue.  Unless otherwise provided in this Release, the
Employee will not, directly or indirectly, whether on behalf of the Employee or
any third party, bring any lawsuits against the Company or make any demands
against the Company for any kind of compensation, damages, or other relief,
based on any of the Claims released above.  If the Employee institutes any claim
that is not excepted or excluded from the general Waiver and Release of Claims
provided in this Release, the Employee agrees that the Company will be entitled
to recoup from the Employee any Severance Pay (Consideration) paid to the
Employee under the Officer Severance Plan, to recover all costs and expenses of
defending against the suit incurred by the Company, including reasonable
attorneys’ fees, and to recover any costs and fees, including attorneys’ fees,
incurred in connection with the recoupment of the Severance Pay.

Section 8. Employee Representations and Warranties; Limitations on Release and
Additional Recovery.

(a) The Employee represents and warrants that the Employee is aware of no facts,
evidence, allegations, claims, liabilities, or demands relating to alleged or
potential violations of law that may give rise to a claim or liability on the
part of any Released Party under the Securities Exchange Act of 1934, the
Sarbanes–Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or any other federal, state, local or international law, statute
or regulation providing for protection and/or recovery to whistleblowers.

(b) Nothing in this Release, however, should be construed as interfering with
the Employee’s right or ability to file a charge, report, claim or complaint
with, or to otherwise participate in any manner in an investigation or
proceeding before, any civil rights or fair employment practices regulatory or
law enforcement agency or entity including, without limitation, the Equal
Employment Opportunity Commission (“EEOC”), National Labor Relations Board
(“NLRB”), Occupational Safety and Health Administration (“OSHA”), Securities and
Exchange Commission (“SEC”), Internal Revenue Service (“IRS”), Department of
Labor (“DOL”), Department of Justice (“DOJ”), any agency Inspector General or
any other federal, state or local governmental branch, unit, agency or
commission (each a “Government Agency”) against any Released Party.  Employee
further understands that this Release does not limit the Employee’s ability to
communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including the Employee providing documents or other information to such
Government Agency, without notice to the Company.

(c) Notwithstanding the above, the Employee understands and agrees that the
Employee waives the Employee’s right to recover individual relief for the
Employee in any such administrative or legal action, whether such action is
brought by a Government Agency, the Employee or any other party, unless and to
the extent that such waiver is contrary to law (as is

 

 

 

Employee

 

A-4

Initials

 

--------------------------------------------------------------------------------

 

the case where an informant is entitled to an award for providing original and
useful information leading to a successful enforcement action by a Government
Agency).

(d) Notwithstanding any other provisions in this Release or in any trade secret
or confidential information agreement between the Employee and the Company
including, without limitation, the Entellus Confidentiality, Invention
Assignment, and Non-Competition Agreement, the Employee will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a Company trade secret if, and only to the extent that, such
disclosure is made: (a) directly or indirectly and in confidence to a Government
Agency, government official, or an attorney, solely for the sole purpose of
reporting or investigating the Company’s or other Released Party’s suspected
violation of law; or (b) in a complaint or other document filed under seal in a
lawsuit or other proceeding against the Company or another Released Party.

(e) Nothing in this Release authorizes or limits the Employee’s liability for
any act that otherwise is prohibited by law, such as accessing or obtaining a
Company trade secret or confidential information by unauthorized means.

Section 9. Compliance with Prior Agreements and Confidentiality.  The Employee
remains bound by the terms of any prior agreement with the Company relating to
any inventions assignment, confidentiality, conflicting interest, non-disclosure
or non-compete obligation including, without limitation, the Entellus
Confidentiality, Invention Assignment, and Non-Competition Agreement signed by
the Employee.

Section 10. Return of Property.  The Employee will return and may not retain in
any form, on or before the Date of Termination, all Company documents, data, and
other property in the Employee’s possession or control.  Company property
includes without limitation company vehicles, computers, fax machines, mobile
phones, smartphones, thumb drives, access cards, keys, reports, manuals,
records, product samples, office equipment and office supplies.  “Company
Documents and Data” is defined to include without limitation correspondence,
emails, text messages, reports, manuals, records, spreadsheets, blueprints,
plans, writings, notes, graphs, charts, sound recordings, visual images, and
other documents or materials related to the Company’s business that Employee has
obtained, generated or received while working for the Company, including all
electronically stored images and other information and data, copies, samples,
computer data, disks or records of such material.  After returning Company
Documents and Data, the Employee will permanently delete from any electronic
media in Employee’s possession, custody, or control (such as computers, mobile
phones, smartphones, personal digital assistants, other hand-held devices, mp3
players, iPads, back-up devices, zip drives, etc.) or to which Employee has
access (such as remote e-mail exchange servers, back-up servers, off-site
storage, the cloud, etc.), all Company Documents and Data stored in any medium
from which such information can be obtained.  The Employee will provide the
Company with the passwords to any password-protected documents that Employee
created or is otherwise aware.

Section 11. Non-Admissions.  The parties deny liability or wrongdoing toward
each other and agree that nothing in this Release will be deemed to represent
any concession or admission of such liability or wrongdoing or any waiver of any
defense.

 

 

 

Employee

 

A-5

Initials

 

--------------------------------------------------------------------------------

 

Section 12. Non-Assignment.  The Employee agrees that the Employee has not
assigned or transferred in any manner, or purported to assign or transfer in any
manner, to any person or entity, any claim or interest that is the subject of
this Release.

Section 13. Beneficiaries, Successors and Assigns.  This Release will be binding
on any successor or assignee of the Company’s business or operations and any
such successor or assignee will be a beneficiary of this Release and may rely on
and enforce this Release to secure or defend its rights.

Section 14. Governing Law and Disputes.  To the extent not preempted by
provisions of ERISA, or any other federal laws of the United States, all
disputes, claims or proceedings relating to or arising out of the Officer
Severance Plan and this Release (including, but not limited to, the Employee’s
right to challenge the knowing and voluntary nature of the Waiver and Release of
Claims under the ADEA or the OWBPA or the Company’s compliance with the waiver
requirements of the ADEA or the OWBPA), whether sounding in contract, tort or
otherwise, shall be governed, administered, construed and enforced according to
the internal, substantive laws of the State of Minnesota, without regard to its
conflict of laws or choice of law principles or rules.  The United States
District Court for the District of Minnesota is the exclusive proper venue for
any action involving a dispute between the Employee and any Released Party, the
Officer Severance Plan, the Administrator of the Officer Severance Plan or any
other person relating to or arising from the Officer Severance Plan, and such
court will have personal jurisdiction over the Employee.  The law as stated and
applied by the United States Court of Appeals for the Eighth Circuit or the
United States District Court for the District of Minnesota will apply to and
control all actions relating to the Officer Severance Plan and this Release.  If
federal jurisdiction is lacking, the exclusive venue shall be the courts located
within Hennepin County, Minnesota.  

Section 15. Construction, Invalidity and Severability.  Whenever possible, each
provision of this Release must be interpreted as to be valid under applicable
law.  If any provision of this Release is to any extent deemed invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions contained in this Release will not be affected or impaired.  To the
extent permitted and possible, the invalid or unenforceable term will be deemed
to be replaced by a term that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term.  An adjudication
of full or partial invalidity, illegality or unenforceability in one
jurisdiction is not binding in other jurisdictions.  

Section 16. Entire Agreement/Modifications.  Except for any continuing
obligations of the Employee under the Officer Severance Plan or an employment,
confidentiality, or competition agreement or related Company policy and, in
particular, those confirmed in Section 10 of this Release, this Release
constitutes the entire agreement between the Company and the Employee relating
to the Employee’s employment and separation from employment with the
Company.  The Employee understands that this Release cannot be changed unless
done in writing and manually signed by both the Company and the Employee.

Section 17. Employee Acknowledgments.  The Employee affirms that the Employee
has read this Release and understands all of its terms, has been advised by the
Company to consult with an attorney and has had a sufficient opportunity to
review this Release with the

 

 

 

Employee

 

A-6

Initials

 

--------------------------------------------------------------------------------

 

Employee’s attorney, if any.  The Employee states that the Employee enters into
this Release voluntarily with a complete understanding of the Employee’s legal
rights and obligations.  The Employee states that no promise or inducement has
been offered by the Company except as set forth in this Release and that the
Employee is signing this Release without relying on any statement or
representation by the Company or any representative or agent of the
Company.  The Employee states that the Employee has full legal authority to
release the Employee’s Claims.  The Employee understands that this Release will
have a final and binding effect and that by executing this Release, the Employee
may be giving up the Employee’s legal rights.

 

 

 

 

EMPLOYEE:

 

 

 

 

Dated:

 

 

 

 

 

 

 

Employee

 

A-7

Initials

 